ORDER
PER CURIAM:
Appellant M.R-A.C. (“Mother”) appeals from a judgment of the Circuit Court of Vernon County, which terminated her parental rights with respect to her son, J.C.V., II. On appeal, Mother argues that the evidence was insufficient to establish grounds for termination under §§ 211.447.5(2) (abuse and neglect) and 211.447.5(3) (failure to rectify), RSMo, or to establish that termination was in the child’s best interests. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).